USCA1 Opinion

	




       [NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1543                          UNITED STATES,                            Appellee,                                v.                     JOHAMID HERNANDEZ-COTTO,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                 FOR THE DISTRICT OF PUERTO RICO         [Hon. Salvador E. Casellas, U.S. District Judge]                              Before                    Selya, Boudin and Lynch,                        Circuit Judges.                                                                                                                                     Maria Soledad Ramirez-Becerra on brief for appellant.     Guillermo Gil, United States Attorney, Jorge E. Vega-Pacheco,Assistant United States Attorney, and Nelson Perez-Sosa, AssistantUnited States Attorney, on brief for appellee.June 10, 1999                                                Per Curiam.  Upon careful review of the briefs and  record, we find no merit in defendant's belated claim that his  plea was invalid.  The district court was not obligated to  provide the detailed instruction suggested by defendant, and,  in addition, it is implausible that the omitted information  would have made any material difference in defendant's decision  to plead guilty.  Defendant has not shown "a fundamental defect  which inherently results in a complete miscarriage of justice  . . . or an omission inconsistent with the rudimentary demands  of fair procedure."  United States v. Lopez-Pineda, 55 F.3d  693, 696-97 (1st Cir. 1995) (internal citations and quotations  omitted).            Defendant's claim of ineffective assistance of  counsel also fails.  Even assuming arguendo that defendant's  factual assertions were true, in all the circumstances of this  case, we cannot say that defendant's attorney was required to  advise what we view as a "very dangerous course."  See United  States v. Montanez, 82 F.3d 520, 523 (1st Cir. 1996).            Affirmed.  See 1st Cir. Loc. R. 27.1.